I concur in the conclusion announced by a majority of my associates. However, I am of the opinion that controlling rather than incidental importance should be attached to the basis of the action and the nature of the redress sought. In this respect my views coincide with the views of Mr. Justice Osborn as expressed in his specially concurring opinion.
It is pointed out in the majority opinion that "in the final analysis the purpose of the action is to recover one or more personal money judgments for alleged specific acts of misconduct alleged to have resulted in wrongful and unlawful enrichments of the defendants." The situation thus epitomized and which characterizes plaintiffs as claimants whose demands sound in tort is in my judgment entitled to controlling weight.
While the rules in connection with receiverships admit of a degree of flexibility subject to be exercised in accord with judicial discretion, certain general principles prevail which should apply in the absence of circumstances requiring the recognition of exceptions. Generally, in order to justify the appointment of a receiver, a petitioner must establish a legal right to the property in himself or that he has a lien thereon or that it constitutes a special fund out of which he is entitled to satisfy his demand (23 Rawle C. L. p. 15, par. 9), and even in jurisdictions where by statute a simple creditor without a lien may, under specified circumstances, petition for the appointment of a receiver (consider section 773, O. S. 1931, 12 Okla. St. Ann. § 1551), such relief is not usually available to a creditor whose demand sounds in tort, as do the claims herein presented. 23 Rawle C. L. page 17, par. 10.
I therefore concur in the conclusion vacating the appointment of a receiver.